Citation Nr: 0002679	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-10 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of an 
apportionment of VA disability compensation benefits in the 
amount of $825, to include the question of whether the waiver 
request was timely filed.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to July 1992.  
The veteran also had 4 years, 7 months, and 19 days of 
additional prior active service.  The appellant is the 
veteran's ex-wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Committee 
on Waivers and Compromises at the Debt Management Center in 
St. Paul, Minnesota, which denied the appellant's request for 
waiver of recovery of an overpayment of an apportionment of 
VA disability compensation benefits in the amount of $825 on 
the basis that the request was not filed in a timely manner.  
Thereafter, the case was transferred to the Providence, Rhode 
Island RO, which is presently handling the current appeal.  
This case was before the Board in August 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The first letter notifying the appellant of an 
overpayment of an apportionment of VA disability compensation 
benefits in the amount of $825 was mailed to the appellant on 
October 14, 1995; included with this notice was information 
advising the appellant of her rights to request waiver of the 
debt within 180 days.

2.  A statement from the appellant-accepted by the RO as a 
request for waiver of the overpayment of an apportionment of 
VA disability compensation benefits-was dated June 3, 1996 
and noted to be received by the RO June 10, 1996, more than 
seven months following issuance of the notice of overpayment.


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of an apportionment of VA disability compensation 
benefits in the amount of $825 was not timely filed.  
38 U.S.C.A. §§  5107, 5302(a), 7105 (West 1991); 38 C.F.R. 
§ 1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that by letter dated in July 
1995, the appellant was awarded an apportionment of the 
veteran's VA disability compensation benefits, effective in 
March 1995.  By letter dated in October 1995 and mailed to 
the appellant at a [redacted] address in [redacted], 
Massachusetts, the RO notified the appellant that her 
apportionment award was terminated effective May 1, 1995, on 
the basis that her marriage to the veteran was terminated by 
final divorce on April 7, 1995.  This retroactive termination 
of benefits created the overpayment in question.

On October 14, 1995, the appellant was mailed a notice of 
overpayment of an apportionment of VA disability compensation 
benefits in the amount of $825.  Included with this notice 
was information regarding the appellant's right to request a 
waiver of the debt within 180 days.  Although a copy of this 
demand letter is not of record, VA's Debt Management Center 
certified in November 1999 that the demand letter and the 
notice of appellate rights were mailed on October 14, 1995 
and were not returned as undeliverable due to a bad address.  
A sample copy of the demand letter was attached to the 
certification along with a copy of the CAROLS Master File.  
The Master File lists the veteran's address as on [redacted] 
[redacted] in [redacted].

The threshold question to be answered in this case, is 
whether the appellant has submitted a timely request for 
waiver of recovery of an overpayment of an apportionment of 
VA disability compensation benefits in the amount of $825 
after notification of the indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).  

In the case at hand, the appellant's request for waiver of 
the overpayment of an apportionment of VA disability 
compensation benefits, dated June 3, 1996, was noted to be 
received by the RO on June 10, 1996.  (The RO noted that this 
statement was treated as a request for waiver of the 
overpayment even though the statement contained only income 
and expense figures; the appellant did not expressly state 
her request for a waiver of the overpayment.)  The appellant 
listed her return address as a [redacted] address in 
[redacted].

By decision in June 1996, the Committee on Waivers and 
Compromises denied the appellant's request for waiver of 
recovery of the $825 overpayment because her request was not 
received within the requisite 180 days following the 
notification of indebtedness in October 1995.  In October 
1996, the appellant submitted a notice of disagreement with 
the decision to deny her waiver request.

In November 1996, the RO issued the appellant a statement of 
the case, which explained that her waiver request was denied 
on the basis that it was not received within the applicable 
time limit.  The appellant submitted a substantive appeal in 
April 1997.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $825 would have been 
received by the VA within 180 days from October 14, 1995.  
The uncontroverted evidence demonstrates that the appellant's 
request for waiver was received in June 1996, nearly two 
months too late for consideration of the request.  It has not 
been contended or shown that the appellant ever requested an 
extension of time to file a waiver request.  In addition, the 
appellant has not substantiated that the letter notifying her 
of the indebtedness and the right to request a waiver was not 
received by her within a few days after it was posted.  

Moreover, there is nothing in the record to establish that 
the demand letter notifying her of her right to request a 
waiver was returned as undeliverable.  The Board notes that 
by letter dated May 14, 1996 and mailed to the appellant at 
the [redacted] address in [redacted], the RO requested 
income and expense information from the appellant.  The 
appellant responded to this request by letter dated in June 
1996; at that time the appellant also notified the RO of her 
new address on [redacted].  The appellant's response to 
the RO's May 1996 request for information would suggest that 
she was still receiving mail addressed to her [redacted]
address seven months after the first demand letter was sent 
to the [redacted] address by the Debt Management Center.  
Under such circumstances there is no reason to believe that 
the demand letter was not forwarded to the veteran's latest 
address even if it were to be assumed that she had in fact 
changed addresses.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
an apportionment of VA disability compensation benefits in 
the amount of $825 was not submitted, the appeal is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

